
	
		II
		110th CONGRESS
		1st Session
		S. 733
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Feingold (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote the development of health care cooperatives
		  that will help businesses to pool the health care purchasing power of
		  employers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Health Care Purchasing
			 Cooperatives Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Health care
			 spending in the United States has reached 16 percent of the Gross Domestic
			 Product of the United States, yet 46,000,000 people remains uninsured.
				(2)After nearly a
			 decade of manageable increases in commercial insurance premiums, many employers
			 are now faced with consecutive years of double digit premium increases.
				(3)Purchasing
			 cooperatives owned by participating businesses are a proven method of achieving
			 the bargaining power necessary to manage the cost and quality of
			 employer-sponsored health plans and other employee benefits.
				(4)The Employer
			 Health Care Alliance Cooperative has provided its members with health care
			 purchasing power through provider contracting, data collection, activities to
			 enhance quality improvements in the health care community, and activities to
			 promote employee health care consumerism.
				(5)According to the
			 National Business Coalition on Health, there are nearly 80 employer-led
			 coalitions across the United States that collectively purchase health care,
			 proactively challenge high costs and the inefficient delivery of health care,
			 and share information on quality. These coalitions represent more than 10,000
			 employers.
				(b)PurposeIt
			 is the purpose of this Act to build off of successful local employer-led health
			 insurance initiatives by improving the value of their employees' health
			 care.
			3.Grants to self
			 insured businesses to form health care cooperatives
			(a)AuthorizationThe
			 Secretary of Health and Human Services (in this Act referred to as the
			 Secretary), acting through the Director of the Agency for
			 Healthcare Research and Quality, is authorized to award grants to eligible
			 groups that meet the criteria described in subsection (d), for the development
			 of health care purchasing cooperatives. Such grants may be used to provide
			 support for the professional staff of such cooperatives, and to obtain
			 contracted services for planning, development, and implementation activities
			 for establishing such health care purchasing cooperatives.
			(b)Eligible group
			 defined
				(1)In
			 generalIn this section, the term eligible group
			 means a consortium of 2 or more self-insured employers, including agricultural
			 producers, each of which are responsible for their own health insurance risk
			 pool with respect to their employees.
				(2)No transfer of
			 riskIndividual employers who are members of an eligible group
			 may not transfer insurance risk to such group.
				(c)ApplicationAn
			 eligible group desiring a grant under this section shall submit to the
			 Secretary an application at such time, in such manner, and accompanied by such
			 information as the Secretary may require.
			(d)Criteria
				(1)Feasibility
			 study grants
					(A)In
			 generalAn eligible group may submit an application under
			 subsection (c) for a grant to conduct a feasibility study concerning the
			 establishment of a health insurance purchasing cooperative. The Secretary shall
			 approve applications submitted under the preceding sentence if the study will
			 consider the criteria described in paragraph (2).
					(B)ReportAfter
			 completion of a feasibility study under a grant under this section, an eligible
			 group shall submit to the Secretary a report describing the results of such
			 study.
					(2)Grant
			 criteriaThe criteria described in this paragraph include the
			 following with respect to the eligible group:
					(A)The ability of
			 the group to effectively pool the health care purchasing power of
			 employers.
					(B)The ability of
			 the group to provide data to employers to enable such employers to make
			 data-based decisions regarding their health plans.
					(C)The ability of
			 the group to drive quality improvement in the health care community.
					(D)The ability of
			 the group to promote health care consumerism through employee education,
			 self-care, and comparative provider performance information.
					(E)The ability of
			 the group to meet any other criteria determined appropriate by the
			 Secretary.
					(e)Cooperative
			 grantsAfter the submission of a report by an eligible group
			 under subsection (d)(1)(B), the Secretary shall determine whether to award the
			 group a grant for the establishment of a cooperative under subsection (a). In
			 making a determination under the preceding sentence, the Secretary shall
			 consider the criteria described in subsection (d)(2) with respect to the
			 group.
			(f)Cooperatives
				(1)In
			 generalAn eligible group awarded a grant under subsection (a)
			 shall establish or expand a health insurance purchasing cooperative that
			 shall—
					(A)be a nonprofit
			 organization;
					(B)be wholly owned,
			 and democratically governed by its member-employers;
					(C)exist solely to
			 serve the membership base;
					(D)be governed by a
			 board of directors that is democratically elected by the cooperative membership
			 using a 1-member, 1-vote standard; and
					(E)accept any new
			 member in accordance with specific criteria, including a limitation on the
			 number of members, determined by the Secretary.
					(2)Authorized
			 cooperative activitiesA cooperative established under paragraph
			 (1) shall—
					(A)assist the
			 members of the cooperative in pooling their health care insurance purchasing
			 power;
					(B)provide data to
			 improve the ability of the members of the cooperative to make data-based
			 decisions regarding their health plans;
					(C)conduct
			 activities to enhance quality improvement in the health care community;
					(D)work to promote
			 health care consumerism through employee education, self-care, and comparative
			 provider performance information; and
					(E)conduct any other
			 activities determined appropriate by the Secretary.
					(g)Review
				(1)In
			 generalNot later than 1 year after the date on which grants are
			 awarded under this section, and every 2 years thereafter, the Secretary shall
			 study programs funded by grants under this section and provide to the
			 appropriate committees of Congress a report on the progress of such programs in
			 improving the access of employees to quality, affordable health
			 insurance.
				(2)Sliding scale
			 fundingThe Secretary shall use the information included in the
			 report under paragraph (1) to establish a schedule for scaling back payments
			 under this section with the goal of ensuring that programs funded with grants
			 under this section are self sufficient within 10 years.
				4.Grants to small
			 businesses to form health care cooperativesThe Secretary shall carry out a grant
			 program that is identical to the grant program provided in section 3, except
			 that an eligible group for a grant under this section shall be a consortium of
			 2 or more employers, including agricultural producers, each of which—
			(1)have 99 employees
			 or less; and
			(2)are purchasers of
			 health insurance (are not self-insured) for their employees.
			5.Authorization of
			 appropriationsFrom the
			 administrative funds provided to the Secretary, the Secretary may use not more
			 than a total of $60,000,000 for fiscal years 2008 through 2017 to carry out
			 this Act.
		
